IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-21-00167-CV

                  IN THE MATTER OF THE MARRIAGE OF
                JAMES VAUGHN IV AND AMBER VAUGHN



                           From the 369th District Court
                               Leon County, Texas
                            Trial Court No. CV20-0222


                                        ORDER


       Appellant James Vaughn IV filed a Statement of Inability to Afford Payment of

Court Costs in this Court on July 28, 2021.

       We conclude that Appellant may proceed with this appeal without payment of

costs in this Court, including the $205.00 filing fee. See TEX. R. APP. P. 20.1(a) (defining

“costs” as “filing fees charged by the appellate court”); id. R. 20.1(c) (“An appellate court

may permit a party who did not file a Statement of Inability to Afford Payment of Court

Costs in the trial court to proceed without payment of costs.”).
                                         PER CURIAM

Before Chief Justice Gray and
       Justice Johnson
Order issued and filed August 12, 2021
RWR




In re Marriage of Vaughn                              Page 2